DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 16b, referring to the bottom face of the reflective piece.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites the limitation “a plurality of solid shapes including a bottom face… and a plurality of inclined faces” in lines 2-3. It is unclear whether the claim intends for each of the plurality of solid shapes to include a plurality of inclined faces or if the plurality of solid shapes collectively includes a plurality of inclined faces. Based on Fig. 7 of the drawings which shows a solid shape with only a single inclined face, for examination purposes, it is assumed that claim 1 only requires that the plurality of solid shapes collectively include a plurality of inclined faces. However, appropriate correction of the wording of claim 1 is required in order to overcome this indefiniteness rejection. 
Claim 1 recites the limitation “a surface area… occupying a range of from 70% to 100% per unit surface area in plan view” in lines 14-15. However, it is unclear what “per unit surface area” is referring to. For example, “per unit surface area” could refer to the surface area of the bottom face of the corresponding solid shape of the inclined face, or it could refer to the surface area of the entire decorative body. Based on paragraph [0069] of the specification, it is assumed that “per unit surface area” is referring to the surface area of the entire decorative body. For examination purposes, “from 70% to 100% per unit surface area in plan view” will be read as “from 70% to 100% of the decorative body per unit surface area in plan view.” 
Claims 2-15 are also rejected due to their dependence on rejected claim 1. 
For claims 1-15, appropriate correction is required in order to overcome the indefiniteness rejections. Suggested corrections are bolded and underlined for emphasis only. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshifumi (JP 2007091155 with English Machine Translation) (of record). 
Regarding claim 1, Yoshifumi discloses a decorative body (10) comprising: a plurality of solid shapes (see Fig. 1) including a bottom face (see Fig. 2-2) configured at a surface (3a) of a tire side portion (3) and a plurality of inclined faces (11) each inclined in a direction that is not a direction of the bottom face or a direction of a plane perpendicular to the bottom face (see Fig. 2-2). Yoshifumi further discloses that each of the solid shapes only has one inclined face (11) (see Figs. 2-1 and 2-2), meaning that the inclined face (11) of each solid shape is the inclined face having the smallest incline angle. Yoshifumi further discloses that the decorative pattern (10) is formed in an annular shape in the tire circumferential direction ([0030]; see Fig. 1). Therefore, Yoshifumi necessarily discloses at least three types of the solid shapes having different 2 that at least overlaps with the claimed range of from 3 to 200 solid shapes per 1 cm2. For example, for a given protrusion height of 0.3 mm and a length of an inclined face (11) of 2 mm, the horizontal length of each solid shape would be 1.98 mm (                
                    
                        
                            
                                2
                            
                            
                                2
                            
                        
                        -
                        
                            
                                0.3
                            
                            
                                2
                            
                        
                    
                
            ). Based on Fig. 2-1 then, approximately 51 solid shapes are provided per 1 cm2 (8 / (0.396)2). Additionally, for a given protrusion height of 0.3 mm and a length of an inclined face (11) of 5 mm, the horizontal length of each solid shape would be 4.99 mm (                
                    
                        
                            
                                5
                            
                            
                                2
                            
                        
                        -
                        
                            
                                0.3
                            
                            
                                2
                            
                        
                    
                
            ). Based on Fig. 2-1 then, approximately 8 solid shapes are provided per 1 cm2 (8 / (0.998)2). While Yoshifuma does not expressly disclose the solid shapes per 1 cm2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the solid shapes with density within the claimed range since in the case where the claimed range overlaps the range disclosed by the prior art, a prima facie case of obviousness exists. See MPEP §2144.05. Yoshifumi further discloses that a surface area taken up by the inclined faces (11) having the smallest incline angle occupy 100% of the decorative body (10) per unit surface area in plan view (see Fig. 1), suggesting the claimed range of from 70% to 100%. 

    PNG
    media_image1.png
    383
    1030
    media_image1.png
    Greyscale

Modified Figure 1, Yoshifumi
	Regarding claim 2, Yoshifumi discloses all of the limitations as set forth above for claim 1. Yoshifumi further discloses a case in which the bottom face is a polygonal 
	Regarding claim 3, Yoshifumi discloses all of the limitations as set forth above for claim 1. Yoshifumi further discloses that each incline face (11) has a protrusion amount H (see Fig. 2-2) in a range of from 0.3 mm to 5 mm ([0032]) and that each incline face (11) has a length L (see Fig. 2-2) of both ends of the inclined face in one direction of from 2 mm to 5 mm ([0033]). Yoshifumi further discloses that each inclined face (11) has a circular shape ([0031]), meaning the bottom face of each of the solid shapes also has a circular shape. Based on these dimensions then, it is clear that Yoshifumi discloses a range of the surface area of the bottom face of each of the solid shapes that at least overlaps with the claimed range of from 0.5 mm2 to 50 mm2. For example, for a given protrusion height of 0.3 mm and a length of an inclined face (11) of 2 mm, the diameter of each bottom face would be 1.98 mm (                
                    
                        
                            
                                2
                            
                            
                                2
                            
                        
                        -
                        
                            
                                0.3
                            
                            
                                2
                            
                        
                    
                
            ), giving it a surface area of about 3.07 mm2 (                
                    π
                    *
                    
                        
                            (
                            
                                
                                    1.98
                                
                                
                                    2
                                
                            
                            )
                        
                        
                            2
                        
                    
                
            ). Additionally, for a given protrusion height of 0.3 mm and a length of an inclined face (11) of 5 mm, the diameter of each bottom face would be 4.99 mm (                
                    
                        
                            
                                5
                            
                            
                                2
                            
                        
                        -
                        
                            
                                0.3
                            
                            
                                2
                            
                        
                    
                
            ), giving it a surface area of about 19.56 mm2 (                
                    π
                    *
                    
                        
                            (
                            
                                
                                    4.99
                                
                                
                                    2
                                
                            
                            )
                        
                        
                            2
                        
                    
                
            ). In the case where the claimed range overlaps the range disclosed by the prior art, a prima facie case of obviousness exists. See MPEP §2144.05. 
	Regarding claim 4, Yoshifumi discloses all of the limitations as set forth above for claim 1. Yoshifumi further discloses that each incline face (11) has a protrusion amount 2. For example, for a given protrusion height of 0.3 mm and a length of an inclined face (11) of 2 mm, the diameter of each bottom face would be 1.98 mm (                
                    
                        
                            
                                2
                            
                            
                                2
                            
                        
                        -
                        
                            
                                0.3
                            
                            
                                2
                            
                        
                    
                
            ), giving it a surface area of about 3.07 mm2 (                
                    π
                    *
                    
                        
                            (
                            
                                
                                    1.98
                                
                                
                                    2
                                
                            
                            )
                        
                        
                            2
                        
                    
                
            ). This would give the decorative body (10) shown in Fig. 1 a surface area of at least 921 mm2 ((3.07*600) / 2), assuming that the solid shapes overlap each other by about 50%, as shown in Fig. 2-1. 
	Regarding claim 5, Yoshifumi discloses all of the limitations as set forth above for claim 1. Yoshifumi further discloses that at least some of the plurality of solid shapes are solid shapes having different heights from each other ([0015]). 
	Regarding claims 6-15, Yoshifumi discloses all of the limitations as set forth above for claim 1. Yoshifumi further discloses a case in which the bottom face is a polygonal shape, specifically a hexagon (see Fig. 6-1; [0046]). Yoshifumi further discloses that the solid shape with the hexagonal bottom face has an inclined face (31) formed such that a number of faces perpendicular to the bottom face is smaller than a number of sides of the bottom face for some of the plurality of solid shapes (see Fig. 6-2), suggesting the limitations of claims 6-8 and 12-14 that in a case in which the bottom face is a polygonal shape with four or more sides, a number of faces perpendicular to 
	Yoshifumi further discloses that each incline face (11) has a protrusion amount H (see Fig. 2-2) in a range of from 0.3 mm to 5 mm ([0032]) and that each incline face (11) has a length L (see Fig. 2-2) of both ends of the inclined face in one direction of from 2 mm to 5 mm ([0033]). Yoshifumi further discloses that each inclined face (11) has a circular shape ([0031]), meaning the bottom face of each of the solid shapes also has a circular shape. Based on these dimensions then, it is clear that Yoshifumi discloses a range of the surface area of the bottom face of each of the solid shapes that at least overlaps with the claimed range of from 0.5 mm2 to 50 mm2 in claims 6, 9-10, 12-13, and 15. For example, for a given protrusion height of 0.3 mm and a length of an inclined face (11) of 2 mm, the diameter of each bottom face would be 1.98 mm (                
                    
                        
                            
                                2
                            
                            
                                2
                            
                        
                        -
                        
                            
                                0.3
                            
                            
                                2
                            
                        
                    
                
            ), giving it a surface area of about 3.07 mm2 (                
                    π
                    *
                    
                        
                            (
                            
                                
                                    1.98
                                
                                
                                    2
                                
                            
                            )
                        
                        
                            2
                        
                    
                
            ). Additionally, for a given protrusion height of 0.3 mm and a length of an inclined face (11) of 5 mm, the diameter of each bottom face would be 4.99 mm (                
                    
                        
                            
                                5
                            
                            
                                2
                            
                        
                        -
                        
                            
                                0.3
                            
                            
                                2
                            
                        
                    
                
            ), giving it a surface area of about 19.56 mm2 (                
                    π
                    *
                    
                        
                            (
                            
                                
                                    4.99
                                
                                
                                    2
                                
                            
                            )
                        
                        
                            2
                        
                    
                
            ). In the case where the claimed range overlaps the range disclosed by the prior art, a prima facie case of obviousness exists. See MPEP §2144.05. 
	Yoshifumi further discloses that each incline face (11) has a protrusion amount H (see Fig. 2-2) in a range of from 0.3 mm to 5 mm ([0032]) and that each incline face (11) has a length L (see Fig. 2-2) of both ends of the inclined face in one direction of from 2 mm to 5 mm ([0033]). Yoshifumi further discloses that each inclined face (11) has a circular shape ([0031]), meaning the bottom face of each of the solid shapes also has a 2, as claimed in claims 7, 9, 11-12, and 14-15. For example, for a given protrusion height of 0.3 mm and a length of an inclined face (11) of 2 mm, the diameter of each bottom face would be 1.98 mm (                
                    
                        
                            
                                2
                            
                            
                                2
                            
                        
                        -
                        
                            
                                0.3
                            
                            
                                2
                            
                        
                    
                
            ), giving it a surface area of about 3.07 mm2 (                
                    π
                    *
                    
                        
                            (
                            
                                
                                    1.98
                                
                                
                                    2
                                
                            
                            )
                        
                        
                            2
                        
                    
                
            ). This would give the decorative body (10) shown in Fig. 1 a surface area of at least 921 mm2 ((3.07*600) / 2), assuming that the solid shapes overlap each other by about 50%, as shown in Fig. 2-1. 
	Yoshifumi further discloses that at least some of the plurality of solid shapes are solid shapes having different heights from each other ([0015]), satisfying the limitations in claims 8, 10-11, and 13-15 that at least some of the plurality of solid shapes are solid shapes having different heights from each other. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDON C DARBY whose telephone number is (571)272-1225. The examiner can normally be reached Monday - Friday: 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.D./Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749